A. J. WALKER, C. J.
Tbe authority of the probate judge to award a certiorari, returnable into tbe circuit court, is derived from tbe statute, and cannot be extended by construction to certioraris, returnable into tbe city court. Revised Code, § 796. Tbe act establishing tbe city court of Montgomery, does not give the same extent of authority of awarding a certiorari, which previously pertained to tbe probate judge, in reference to tbe circuit court. — Stevenson v. Ohara, 27 Ala. 126; Matthews, Finley & Co. v. Sands, 29 Ala. 136; Flash, Hartwell, Cook, & Co. v. Paul, Cook & Co., ib. 141; Lewis v. Dubose, ib. 219.
Affirmed.